Case 1:19-cv-23137-MGC Document 15 Entered on FLSD Docket 10/29/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-23137-Civ-COOKE/REID

  ROGER AMADO GARCIA,

         Petitioner,

  v.

  BRIAN K. DOBBS, Warden,

        Respondent.
  __________________________/
                ORDER ADOPTING REPORT OF MAGISTRATE JUDGE
       THIS MATTER was referred to the Honorable Lisette M. Reid, United States
  Magistrate Judge, under 28 U.S.C. § 636(b)(1)(B) and Administrative Order 2019-2 of this
  Court, for a ruling on all pre-trial, non-dispositive matters and for a Report and
  Recommendation on any dispositive matters. See ECF No. 2. On October 2, 2019, Judge
  Reid issued a Report of Magistrate Judge (“Report”) recommending that the Court dismiss
  Mr. Garcia’s petition for lack of exhaustion or, in the alternative, deny the petition on the
  merits. ECF No. 13. Mr. Garcia filed objections to the Report on October 17, 2019. ECF
  No. 14. Mr. Garcia argues that Judge Reid made erroneous findings related to his
  participation in the grievance process, his inability to submit an appeal to the central office,
  and the RRC evaluation. Id.
       Having considered the record and the relevant legal authorities, the Court finds the
  Report to be clear, cogent, and compelling. Upon a de novo review of Mr. Garcia’s petition
  and the issues raised in his objections, the Court agrees with Judge Reid’s recommendation
  to deny the habeas corpus petition on the merits. Accordingly, the Court AFFIRMS and
  ADOPTS Judge Reid’s Report (ECF No. 13), DENIES the Petition for writ of habeas corpus
  under 28 U.S.C. § 2241 (ECF No. 1), DENIES as moot all pending motions, and Orders the
  Clerk to CLOSE this case.
Case 1:19-cv-23137-MGC Document 15 Entered on FLSD Docket 10/29/2020 Page 2 of 2




          DONE and ORDERED in Chambers at Miami, Florida, this 29th day of October
  2020.




  Copies furnished to:
  Lisette M. Reid, U.S. Magistrate Judge
  Counsel of Record
  Roger Amado Garcia, pro se
